Citation Nr: 1515446	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  07-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 2001 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the VA Regional Office (RO) in Waco, Texas.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in St. Petersburg, Florida.  

In May 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded by the Board in August 2010.  Following the requested development, the Board found that an increased rating of 30 percent was warranted, but that referral for an extraschedular rating was not warranted in an October 2012 decision.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in November 2013, the Court affirms the part of the Board decision pertaining to the choice of the diagnostic code and VA's duty to assist, and sets aside the remainder of the decision and remanded the case for readjudication in accordance with the decision.  

In May 2014, the case was remanded to obtain state vocational rehabilitation and VA treatment records, afford the Veteran a new examination, and refer the claim for an extraschedular rating.  As discussed in detail below, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus has not resulted in pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

2.  The Veteran's bilateral pes planus does not result in a disability that is so exceptional or unusual that the normal provisions of the rating schedule do not adequately compensate the Veteran for this service-connected disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in June 2005 and July 2009 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The July 2009 letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the July 2009 notice letters do not predate the initial adjudication by the RO in October 2005, the case was readjudicated with the most recent occurring by way of the December 2014 Supplement Statement of the Case (SSOC).  Nothing more is required.

Moreover, the Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the July 2009 letters informed the Veteran of the criteria for assigning an effective date and disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  As noted in the Introduction, the case was remanded, in part, to obtain state vocational rehabilitation records.  The Veteran submitted release forms to obtain such records in July 2014; however, a December 2014 report of contact with the Veteran shows that there were no actual records as he only spoke with someone at the facilities identified.  Consequently, as those records do not exist, they were not obtained.  

Pertinent VA examinations were obtained in September 2005, June 2007, August 2009, April 2011, and July 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also provided an opportunity to set forth his contentions during a hearing before the undersigned in May 2010.  In Bryant v Shinseki, the Court held that 38 C F R § 3 103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v Shinseki, 23 Vet App 488 (2010).

During the May 2010 hearing, the undersigned discussed what issues were on appeal and solicited information regarding the severity of the Veteran's bilateral pes planus disability.  During the hearing, the Veteran essentially testified that his bilateral pes planus symptomatology had increased in severity and that he had undergone additional treatment at a VA medical facility.  The Veteran was subsequently seen for VA examinations and his outstanding VA medical records were associated with the claims file.  Therefore, not only was the issue "explained... in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant at 497.  Moreover, aside from the development explained herein the hearing discussion did not reveal any additional evidence that might be available that had not been submitted by the Veteran.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's bilateral pes planus is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5276, which evaluates impairment from acquired flatfoot.  38 C.F.R. § 4.71a, DC 5276 (2014).

A 30 percent rating is warranted for severe disability, with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.

A 50 percent rating is warranted for pronounced disability with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v Brown, 5 Vet App 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorzo v Derwinski, 2 Vet App 625 (1992).

The Board's October 2012 decision discussed DC 5284, which evaluates impairment from other foot injuries, as well as DC 5276 and found that a rating in excess of 30 percent under that diagnostic code was not available.  In the November 2013 Memorandum Decision, the Court upheld the Board's choice of diagnostic code.  Consequently, the Board will only address the Veteran's bilateral foot disability under DC 5276 as the Veteran's disability consists of flat feet and the symptoms of his disability, such as pronation, tenderness, and pain, are expressly contemplated by DC 5276.

The Veteran's STRs include his reports of bilateral foot symptomatology.  He was noted to have mild asymptomatic pes planus on the April 2001 enlistment report of medical examination.  Subsequent STRs document his reports of bilateral foot pain with running and standing.

The Veteran was afforded a VA examination in September 2005.  He reported that his congenital bilateral pes planus condition had worsened during his military service, and he stated that his symptoms were not relieved with physical therapy or the use of inserts and medial longitudinal arch supports.  The Veteran denied having pain at rest, but reported pain with standing and walking.  There were no periods of flare-ups of joint disease.  The Veteran stated that his bilateral foot disability did not affect his occupation as a security guard in that he had not lost any days of work due to his feet.  As far as his daily activities, he had pain with walking on hard floors and with standing for long periods of time on hard floors.  

Examination revealed no forefoot, mid foot or hind foot pain with motion bilaterally.  He had bilateral five degree valgus alignment of his Achilles'.  The examiner noted that the Achilles alignment could be corrected by manipulation bilaterally, but there was pain with manipulation bilaterally.  There was no evidence of painful motion, edema, instability, weakness, or tenderness of the bilateral feet.  There were no functional limitations on walking or standing.  There were no callosities or unusual shoe wear pattern bilaterally.  The Veteran did not have hammertoes, claw foot, pes cavus or any other deformity, and there was no forefoot or midfoot malalignment.  He did have positive Achilles' pain with dorsiflexion of the ankles bilaterally.  X-rays revealed a considerable degree of pes planus, bilaterally, but no other abnormalities.  The Veteran was diagnosed with bilateral congenital pes planus worsened by his military service.

Treatment records show that the Veteran complained of chronic foot pain in February 2006; he was diagnosed with marked pes planus.  Records dated in March 2006 show that the Veteran had a blister on his right foot, which was removed.  The associated examination revealed that his right foot was painful to palpation, but his sensation was intact.  

In his February 2007 substantive appeal, the Veteran reported having surgery to remove a callus from his foot due to being unable to stand without being in pain.  

The Veteran was afforded another VA examination in June 2007.  He reported having daily foot pain, described as an intensity of seven to eight out of ten (7-8/10) associated with walking and standing.  He denied any episodes of flare-up pain.  The Veteran was employed as a security guard; he had increased pain associated with prolonged walking or standing.  He stated that his standing and walking tolerance was limited to 15 to 20 minutes before he had to sit down and rest.  Examination revealed that he walked freely and briskly without antalgic gait.  His feet had normal color and appearance.  There was no deformity of the toes and no hallux valgus, hammer, or claw toe formation.  There were no abnormal calluses and no skin breakdown, erosions or other skin lesions.  The longitudinal and transverse plantar arches were decreased bilaterally.  There was tenderness of the entire length of bilateral longitudinal plantar arches.  There was no fixed or flexible hind, mid, or forefoot deformities or abnormal motion.  The bilateral Achilles tendons were tender at the calcaneal insertions, but they were intact and of normal alignment.  There was eight degrees of valgus angulation of the os calcis in relation to the long axis of the tibia on the left and ten degrees of valgus angulation of the os calm in relation to the long axis of the tibia on the right.  X-rays revealed a considerable degree of pes planus with weight bearing.  The examiner continued the diagnosis of bilateral pes planus.

A December 2008 treatment record shows that the Veteran reported constant bilateral foot pain associated with numbness.  He denied weakness and reported that walking exacerbated his foot pain.  

At an August 2009 VA examination, the Veteran reported that his foot pain had become worse and that he experienced pain in his feet all of the time.  Additional symptoms included stiffness and a lack of endurance.  His symptoms were partially relieved with the use of over the-counter medication, rest, and heat.  Symptoms not identified included swelling, heat, redness, fatigability, and weakness.   The Veteran stated that he could stand for 15 minutes and walk one quarter of a mile.  

Physical examination showed no evidence of swelling, instability, or weakness.  There was evidence of painful motion and tenderness.  The presence of callosities provided evidence of abnormal weight bearing.  The Veteran attempted to toe stand (dorsiflexion), which caused pain in his arches.  He rolled both feet back on the lateral edge versus putting weight straight back directly on his heels.  There was no evidence of abnormal Achilles forefoot or midfoot alignment.  A mild amount of pronation was noted.  Minimal valgus was observed and characterized as less than five degrees in both the left and right heels; valgus was not correctible by manipulation.  Painful manipulation was noted.  There was no muscle atrophy.  The examiner determined that the Veteran's moderate, bilateral pes planus disability had significant effects on the Veteran's employment as a security guard in that he experienced decreased mobility, problems with lifting and carrying, and pain.  His disability had no effect on traveling, feeding, bathing, dressing, toileting, and grooming; a mild effect on chores, shopping, and recreation; and a moderate effect on exercise and sports.  

At his May 2010 hearing, the Veteran testified that he could not stand for long periods of time or climb stairs due to his disability.  In addition to pain, the Veteran stated that he experienced numbness, painful motion, and swelling.  His disability interfered with his job.  The Veteran testified that he had to wear special shoes to accommodate his bilateral foot disability.

At an April 2011 VA examination, the Veteran reported having constant bilateral foot pain that worsened with prolonged standing, walking, or climbing stairs.  He treated his symptoms with the use of heat, pain medication, rest and chiropractic treatments, with poor results.  In addition to pain, the Veteran reported having heat, swelling, redness, stiffness, fatigability, weakness and a lack of endurance in his feet.  There were no flare-ups of joint disease.  The Veteran stated that he could stand for five minutes and walk one quarter of a mile.  The examiner noted that the Veteran had not received any treatment for his bilateral pes planus in the previous twelve months.

Examination revealed that the Veteran walked with a normal gait.  There was no evidence of swelling, instability, weakness, or abnormal weight bearing.  Painful motion and tenderness were noted during the examination.  Subjective discomfort was noted with range of motion testing.  The examination did not reveal evidence of hammertoes, hallux valgus, hallux rigidus, pes cavus, skin or vascular abnormality, or evidence of malunion or nonunion of the bones in the feet.  Inward bowing of the Achilles occurred with weight bearing and non-weight bearing along with pain on manipulation on the left foot.  There was no forefoot or midfoot malalignment.  Mild to moderate pronation and mild to moderate valgus was also noted.  Both heels had valgus of ten degrees that was not correctible by manipulation.  There was no muscle atrophy of either foot.  The examiner noted his review of previous X-ray examinations, which showed bilateral pes planus.  He determined that the disability had significant effects on the Veteran's usual occupation as a security guard in that he experienced decreased mobility, pain, and decreased maximum standing time.  The Veteran indicated that he lost approximately ten days from work due to his back.  His disability had no effect on chores, feeding, bathing, dressing, toileting, grooming, and driving; a mild effect on shopping; and a moderate effect on exercise, sports, recreation, and traveling.  The examiner commented that the Veteran's pes planus would interfere with occupational activities producing extreme stress on the feet, such as running and climbing.  The Veteran would require reasonable periodic rest breaks during prolonged walking and standing.
The Veteran was afforded a VA examination in July 2014.  He reported having generalized foot pain made worse by standing or walking and denied flare-ups that impacted the function of his feet.  Examination revealed pain on use that was accentuated on manipulation and accentuated pain on manipulation.  There was no indication of swelling on use and no characteristic callosities.  He did not have extreme tenderness of plantar surfaces.  The Veteran had decreased longitudinal arch height on weight bearing.  There was no objective evidence of marked deformity or marked pronation.  The weight bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus.  He did not have inward bowing of the Achilles tendon and no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran had pain on examination that contributed to functional loss.  He had excess fatigability, pain on movement and on weight bearing, disturbance of locomotion, and interference with standing.  Walking was limited to 200 yards and standing to 15 minutes due to pain.  The examiner noted that the Veteran's pes planus impacted his ability to perform any type of occupational task due to his walking and standing limitations.  The examiner also noted that there was objective medical evidence of functional limitation and reiterated the Veteran's standing and walking limitations.  

An October 2014 memorandum from the Appeals Management Center (AMC) shows that a higher evaluation on an extraschedular basis was not warranted.  The memorandum noted the Veteran's treatment records reviewed through May 2014 provided no evidence of treatment after the April 2011 VA examination.  It noted that the Veteran's current symptoms shown during the July 2014 examination were found to remain static when compared to the April 2011 examination findings.  The memorandum observed that the current examination included no reference to current occupation, but did contain the examiner's opinion regarding the Veteran's limitations of standing and walking.  The memorandum concluded that the totality of the evidence did not support findings that the Veteran's service connected bilateral pes planus was exceptional or unusual, as to render the use of the regular rating schedule standards impractical.

An opinion from the Director of VA's Compensation Service was obtained in December 2014.  This opinion shows that they concurred with the AMC's recommendation to deny an extraschedular evaluation.  The opinion notes that a review of all available medical evidence did not show treatment visits, emergency room visits, hospitalizations, surgical procedures, or use of orthotics or ambulatory devices due to bilateral pes planus.  The Director noted the Veteran reports of pain on standing and walking, as well as examination findings noting the reported pain on use and limitations reported by the Veteran.  The Director observed that no swelling, significant deformity, or neurological symptoms were found on the 2011 or 2014 examinations.  The Director noted that the Veteran reported that his condition interfered with his work, but that the claims file did not contain evidence from a present or previous employer demonstrating interference with work.  The Director observed that extraschedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  The Director opined that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  He concluded that the evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected bilateral pes planus was not wholly contemplated by the criteria utilized to assign the current and past evaluations.

Based on a review of the evidence, the Board finds that an initial rating in excess of 30 percent for bilateral pes planus is not warranted.  The VA examinations and treatment records as discussed above do not show pronounced disability with symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, or other symptoms of similar gravity at any time since the award of service connection.  While the Veteran was shown to have pronation in August 2009, the examiner indicated that such was mild, while the April 2011 examiner opined that the Veteran's pronation was mild to moderate.  The July 2014 examiner specifically noted that there was no objective evidence of marked pronation.  The examinations have shown tenderness, but none indicated that it was extreme.  The Veteran had inward bowing in April 2011, but it was not shown to be marked; the July 2014 examination showed no marked inward displacement.  None of the examination reports reflect severe spasm of the tendo achillis on manipulation; the July 2014 examiner specifically noted that the Veteran did not have such symptom.  The overall symptomatology shown throughout this appeal does not indicate that the Veteran's disability is pronounced warranting a 50 percent rating.  

Notably the Veteran's own contentions, including his May 2010 testimony, do not appear to describe the aspects of disability supporting a 50 percent disability rating.  To the extent that his arguments and statements could be construed as describing these elements of disability, the Board finds that the clinical descriptions of these factors greatly outweigh the lay descriptions, as the private and VA physicians have greater expertise and training than the Veteran in evaluating and describing these aspects of bilateral pes planus disability.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral pes planus warrants an initial rating in excess of 30 percent.  The Board finds, therefore, that the evidence of record does not support the criteria required for an increased schedular rating at any time during this appeal.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability. 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b). 

As already discussed above, the claim for an extraschedular rating was referred to the Director of VA's Compensation Service.  After reviewing the evidence, the Director concluded that an extraschedular rating was not warranted.  The VA examinations and treatment records show that while the Veteran's bilateral foot disability does impact his employment, the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral pes planus symptoms and disability level.  In this case, the evidence supported by the Director's extraschedular opinion shows that marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  For the reasons set forth in the Director's opinion, the evidence does not show that the Veteran's bilateral foot disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability. 

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 30 percent bilateral pes planus is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


